—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated October 17, 2000, which granted the defendant’s motion to dismiss the complaint pursuant to CPLR 3215 (c) and denied her cross motion for leave to enter judgment against the defendant upon his default in answering the complaint.
Ordered that the order is affirmed, with costs.
Where a plaintiff fails to seek leave to enter a default judgment within one year after the default (see, CPLR 3215 [c]), he or she must offer a reasonable excuse for the delay and demonstrate that the complaint is meritorious (see, First Nationwide Bank v Pretel, 240 AD2d 629; Manago v Giorlando, 143 AD2d 646). The plaintiff in this case failed to proffer a reasonable excuse for her failure to seek leave to enter a judgment within one year after the defendant’s default. Accordingly, the Supreme Court properly granted the defendant’s motion to dismiss the complaint and denied the plaintiffs cross motion. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.